DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 6390580).
Anderson et al. discloses the following:
* Re clm 1, a fluidic die (col 1, lines 5-7)
* a regulation module communicatively coupled to a clock generator to receive a clock signal (col 1, lines 53-56, col 3, lines 18-24);
* a firing pulse adjustment regulator communicatively coupled to the regulation module to calculate an adjustment value (col 1, lines 32-33, col 3, lines 8-17, see clm 6);
* wherein the regulation module adjusts an input firing pulse at the fluidic die based on the adjustment value (col 3, lines 24-59, see clm 9, figs 1-2).

* Re clms 2 & 9, wherein the regulation module comprises a counter to receive the input adjustment value and adjust the firing signal until the input adjustment value is accounted for (col 3, lines 45-59, fig 2).

* Re clms 3 & 10, wherein the output from the counter and the firing pulse are received at a logic gate to suppress the firing signal until the counter has counted the adjustment value (col 3, line 60-col 4, line 9, fig 2).

* Re clms 4 & 11, wherein the output from the counter and the firing pulse are received at a logic gate to extend the firing signal until the counter has counted the adjustment value (col 3, line 60-col 4, line 9, fig 2).

* Re clm 5, wherein the regulation module comprises a shift register to receive the input adjustment value and prevent a number of counts within the clock signal to be suppressed (col4, ines 10-32, fig 4).

* Re clm 6, wherein the output from the shift register and the firing pulse are received at a logic gate to trim the firing signal until the shift register has shifted the firing pulse (col 4, lines 10-32, fig 4).

* Re clm 7, at least one fluid chamber to receive a fluid to be ejected from the fluidic die (col 2, lines 21-30, col 2, line 66-col 3, line 7, fig 1);
* at least one fluid actuator formed within the at least one fluid chamber (col 2, lines 21-30, col 2, line 66-col 3, line 7, fig 1);
* wherein the adjusted input firing pulse is provided to the at least one fluid actuator (col 2, lines 21-30, col 2, line 66-col 3, line 7, fig 1).

* Re clm 8, a method of firing a fluidic die (col 1, lines 65-67)
* generating a clock signal with a clock generator (col 1, lines 53-56, col3, lines 18-24);
* receiving, at a regulation module, the generated clock signal and a firing signal (col 1, lines 53-56, col 3, lines 18-24);
* adjusting, with a firing pulse adjustment regulator, the firing signal at the fluidic die based on an input adjustment value. (col 1, lines 32-33, col 3, lines 8-17, 24-59 & figs 1-2).

* Re clm 12, wherein the regulation module comprises a shift register and wherein the shift register receives the input adjustment value and adjusts the firing signal until the input adjustment value is accounted for (col 4, lines 10-32, fig 4).

* Re clm 13, receiving, at a logic gate, the output from the shift register and the firing pulse and trimming the firing signal until the shift register has shifted the firing pulse (col 4, lines 10-32, fig 4).

* 14.    A fluidic die (col 1, lines 5-7);
* a regulation module communicatively coupled to a clock generator to receive a clock signal (col 1, lines 53-56, col 3, lines 18-24);
* a firing pulse adjustment regulator communicatively coupled to the regulation module to calculate an adjustment value (col 1, lines 8-17, see clm 6);
* at least one logic gate to receive input from the regulation module (col 3. Line 60-col4, line 9, fig 2);


* Re clm 15, a fluid reservoir fluidically coupled to at least one fluidic channel formed in the fluidic die (col 1, lines 5-7);
* a fluidic chamber fluidically coupled to the fluidic channel comprising at least one fluid ejection device (col 2, line 21-col 3, line 7, fig 1);
* wherein the fluid ejection device receives the adjusted input firing pulse (col 2, line 21-col 3, line 7, fig 1).
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853